COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


ROBERT C. TINDALL
                                                MEMORANDUM OPINION *
v.   Record No. 2776-96-1                           PER CURIAM
                                                SEPTEMBER 30, 1997
LYNNE L. TINDALL


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Alan E. Rosenblatt, Judge

            (Moody E. Stallings, Jr.; Kevin E.
            Martin-Gayle; Stallings & Richardson, on
            brief), for appellant.
            (Glenn R. Croshaw; T. Scott McGraw; Willcox &
            Savage, on brief), for appellee.



     Robert C. Tindall (husband) appeals the decision of the

circuit court denying his motion to reduce the monthly spousal

support he pays to Lynne L. Tindall (wife).     Husband contends

that the trial court erred in finding that he failed to prove a

material change in circumstances, warranting a reduction in

spousal support.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.
 See Rule 5A:27.

     As the party seeking a modification of spousal support

pursuant to Code § 20-109, husband bore the burden "to prove both

a material change in circumstances and that this change warrants

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
a modification of support."    Schoenwetter v. Schoenwetter, 8 Va.

App. 601, 605, 383 S.E.2d 28, 30 (1989).   Husband stipulated that

he remained able to pay $4,000 a month in spousal support as

previously ordered.   He argued, however, that wife had reduced

her monthly expenses, and that the reduction in her needs

constituted changed circumstances warranting a decrease in

support.

     According to the statement of facts, the evidence

established that wife sold the former marital residence which she

had received upon entry of the final decree of divorce.   She used

the proceeds from the sale to purchase a condominium, thereby

eliminating her mortgage payments.    Wife testified that this

action was a form of "estate planning" designed to hold down her

monthly expenses.
     The evidence also proved that when wife's monthly mortgage

payment ceased, her tax liability increased by $300 to $400 per

month because she could no longer claim the related interest

deduction.   Furthermore, the statement of facts recites that

"[w]ith other expenses increasing and the loss of the mortgage

deduction, the expenses of the [wife] had not changed

significantly since 1992."    On this evidence the trial court

found that husband failed to prove that there had been a material

change in circumstances.

     Because the statement of facts recites evidence that

supports the order, the judgment of the trial court is summarily



                                  2
affirmed.       Affirmed.




            3